Exhibit 10.63

 

FORM OF RESTRICTED STOCK AGREEMENT

 

EXECUTIVE OFFICERS

 

Date

 

Employee

Address

 

AWARD OF RESTRICTED STOCK

 

Dear             :

 

We are pleased to confirm to you that, subject to the restrictions described
below, you have been awarded              shares of the Common Stock of MBIA
Inc. (the “Company”), par value $1.00 per share (the “Restricted Shares”), such
award having been approved by the action of the Committee (as defined below) on
            . This letter will confirm the following agreement between you and
the Company with respect to this award of Restricted Shares.

 

1. Restriction on Transfer. Except as provided in Section 7 or as the
Compensation and Organization Committee of the Company’s Board of Directors (the
“Committee”) shall otherwise determine, none of the Restricted Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered (the
“Transfer Restriction”) until the Transfer Restriction with respect to such
Shares lapse as determined pursuant to the following schedule or at such earlier
date as such restrictions shall otherwise lapse under the terms of this letter:

 

Restriction Lapse   Number of Shares  

Dollar Value as of [1]

[                    ]

 

For purposes of this letter, the period during which the Restricted Shares
remain subject to the transfer restrictions set forth in this Section 1 shall be
called the “Restricted Period.”

 

2. Forfeiture of Restricted Stock Upon Voluntary Termination or Termination for
Cause. Except as provided in paragraph 3 below or as the Committee shall
otherwise determine, if (i) you voluntarily terminate your employment with the
Company and each of its subsidiaries or (ii) your employment is terminated by
the Company for Cause (as hereinafter defined) prior to the end of the
Restricted Period, any Restricted Shares then still subject to the transfer
restrictions set forth in Section 1 shall be forfeited and revert back to the
Company without any payment to you. For purposes of this letter, “Cause” means
(i) your willful failure to perform substantially your duties as an employee of
the Company (other than due to physical or mental illness) after reasonable
notice to you of such failure, (ii) your engaging in serious misconduct that is
injurious to the Company or any of its subsidiaries in any way, including, but

 

[1] The company not guarantee that the value of the restricted stock will be
maintained.

 

1



--------------------------------------------------------------------------------

not limited to, by way of damage to their respective reputations or standings in
their respective industries, (iii) your being convicted of, or your entry of a
plea of nolo contendere to, a crime that constitutes a felony or (iv) your
breach of any written covenant or agreement with the Company or any Subsidiary
not to disclose or misuse any information pertaining to, or misuse any property
of, the Company or any Subsidiary or not to compete or interfere with the
Company or any Subsidiary.

 

3. Vesting Upon Death, Disability, Termination by the Company Without Cause. If
your employment with the Company and its subsidiaries terminates due to (i) your
death, (ii) your long-term disability (as determined in accordance with the
Company’s applicable policies pertaining to long-term disability), (iii) a
termination by the Company other than for Cause or (iv) a Voluntary Termination
for Good Reason (as defined below), the Restricted Period shall immediately and
automatically lapse, without further action by the Company, on the date of such
termination as to any Restricted Shares then still subject to the transfer
restrictions set forth in Section 1. A “Voluntary Termination for Good Reason”
shall mean any voluntary resignation by you within 120 days following the
occurrence of any of the following events without your prior written consent:
(i) a significant reduction in your duties, responsibilities or title; (ii) a
material reduction in your annual base salary, other than a reduction which is
part of an overall reduction in the base salaries of all senior officers of the
Company and such reduction is proportionate to that imposed on such other
officers; (iii) the reassignment of your reporting responsibilities so that you
do not report either to the Company’s Chief Executive Officer or to an
individual who reports directly to the Company’s Chief Executive Officer; or
(iv) the relocation of your principal place of employment to a location other
than the Company’s corporate headquarters.

 

4. Change of Control. Notwithstanding any other provision of this letter to the
contrary, the Restricted Period shall lapse upon the occurrence of a Change in
Control. For purposes of this Agreement, a Change in Control shall mean the
occurrence of any of the following events:

 

(i) any person (within the meaning of Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), including any group (within the
meaning of Rule 13d-5(b) under the Exchange Act)), but excluding any of the
Company, any Subsidiary or any employee benefit plan sponsored or maintained by
the Company or any Subsidiary, acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined Voting Power
(as defined below) of the Company’s securities; or

 

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or

 

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other

 

2



--------------------------------------------------------------------------------

disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the relevant Corporate Event, holds more than 25% of the
consolidated assets of the Company immediately prior to such Corporate Event; or

 

(iv) any other event occurs which the Board declares to be a Change of Control.

 

In order to avoid any confusion, the Company hereby acknowledges that Section
7(c)(iii) of the Key Employee Protection Agreement (the “Key Employee
Agreement”) between you and the Company is not intended to prevent the lapsing
of the Restricted Period upon a Change of Control as provided for in this
Section 4.

 

5. Rights as a Shareholder. Except for the transfer restriction, you shall have
all the rights of a stockholder with respect to your Restricted Shares,
including the right to vote the shares and to receive dividends.

 

6. Conversions and Property Distributions. In the event your Restricted Shares
are exchanged for or converted into securities other than Common Stock or in the
event that any distribution is made with respect to such Restricted Shares
either in Common Stock or in other property, the securities or other property
that you receive shall be subject to the same restrictions as apply to your
Restricted Shares.

 

7. Transfers of Restricted Stock to Family Members. Nothing in this letter
(including, without limitation, Section 1) shall preclude you from transferring
any of the Restricted Shares to any member of your immediate family, to a trust
the only beneficiaries of which are you and/or members of your immediate family
or to a partnership the sole partners of which are you and/or members of your
immediate family, provided that in each case (i) you notify the Company of the
transfer (you must sign and deliver to the Secretary of MBIA a completed
Restricted Stock Transfer Form attached as Exhibit A hereto), (ii) the
transferee must acknowledge in writing that the restrictions set forth in this
letter shall continue to apply to such shares in accordance with the terms
hereof and (iii) the Company may impose such reasonable conditions on such
transfer as it shall deem necessary or appropriate to preserve its rights under
this letter.

 

8. Withholding. As a condition of receiving a share certificate without legend,
you shall be required to comply with any applicable Federal, state or local tax
withholding requirements.

 

9. No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on you any right to continue in the employ of the Company or any of
its subsidiaries, or to interfere with or limit in any way the right of the
Company or any of its subsidiaries to terminate such employment at any time.

 

10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of New York.

 

Please sign one of the two copies of this letter where indicated below and
return it to me at your earliest convenience. Please retain the other copy of
this letter for your records.

 

MBIA INC.

 

3



--------------------------------------------------------------------------------

By:        

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO:  

--------------------------------------------------------------------------------

Date:

       

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

 

RESTRICTED STOCK TRANSFER FORM

 

 

Pursuant to the terms of the letter agreement dated              pursuant to
which the undersigned was awarded restricted stock on             , the
undersigned hereby transfers (#)             shares of restricted stock from the
restricted stock granted on              to (insert name of
transferee)            .

 

 

Family member (transferee) information:

 

Relationship of transferee to the undersigned:                          
                                        
                                        
                                                                 

 

Transferee Address:                                  
                                        
                                        
                                        
                                                                 

 

                                                                               
                                        
                                        
                                        
                                                            

 

Transferee Social Security #:                               
                                        
                                        
                                        
                                                   

 

Transferee Phone #:                                 
                                        
                                        
                                        
                                                                  

 

Date:                                     
                                                                            

Signed:                                     
                                                                        

 

 

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - -

 

 

The undersigned transferee acknowledges that he/she has read the restricted
stock letter Agreement and agrees to abide by its terms.

 

Transferee Signature:                                  
                                                                    

 

Transferee Name (print):                                 
                                                               

 

Date:                                     
                                        
                                                        

 

RETURN TO THE SECRETARY OF MBIA INC.

 

5